WALTERS, Chief Judge,
concurring specially.
I concur in vacating the judgment of conviction but I do so on the ground the police had no basis to arrest Rodriguez on the weapon charge because, in my view, the weapon simply was not concealed. It sufficiently protruded from the seat in the vehicle for the police to immediately identify it as a weapon. Such being the case, it was not a concealed weapon — it was an unconcealed weapon. See State v. McNary, 100 Idaho 244, 247, 596 P.2d 417, 420 (1979), holding that “[t]he general test of concealment is whether a weapon is so *1099carried as not to be discernible by ordinary observation.”